Response to Amendment
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 11/2/20.  Claims 1-6, 8-15, 18-23 are pending.
	Applicant’s paragraphs 48 and 49 provide support for the current set of amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/20 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-6, 8-15, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al (USPN. 2018/0082036) in view of Ghare et al (USPN. 2017/0289240).

1, 10 and 18.    Hanrahan discloses a system, product and method comprising memory and a processor (fig. 1, par. 5):
receiving, by a data stream processing system, a first data schema from a first device, the first data schema indicating a structure of information for events originating from the first device, the first data schema having multiple fields, with each field being associated with data having an expected format attribute, the expected format attributes including at least one of a string attribute, a numeric attribute or an alphanumeric attribute (par. 4, streaming analytics, par. 52 and 72, “all of the events related to a particular type of device e.g. an anesthesia delivery device, may be grouped together”,  streaming based on medical device, each medical devices has unique parameters equated to device schema, the events are grouped and since they are grouped based on a particular type of device they comprise the expected attribute for the type of device data handling, see also predictive events.  Note that events are streamed in real-time, par. 72);
receiving, by the data stream processing system, a plurality of events generated by a plurality of devices, including the first device (figs. 1 and 2, medical devices 16A and 16B and receiving hospital anesthesia delivery management  18,  gateway 20 and MDD processing system 12, par. 23);
grouping, by the data stream processing system, events from the first device into a first group of events (pars. 45 and 52, grouping events based on events and device such as multiple devices in surgery with multiple parameters, grouping event based on high priority);
identifying by the data stream processing system, a first event and a second event from the first group of events, the first and second event including information structured into multiple fields (par. 52, 
comparing, by the data stream processing system, the first event information and the second event information against the expected format attributes associated with the first data schema for each field of both the first event and the second event, the comparing comprising: (pars. 45, 71 and 72, changes in stream detected of the same group, the data analysis based on the patient and device expectations, all data fields are compared “format data”, “settings and values”, par. 43):
comparing the first event information, field by field, with the data schema to determine if the first event information conforms to the structure of information in the first schema (par. 43, “identifying and/or converting units of incoming medical device data to normalize units” all data fields are compared when normalization of numeric data fields are performed); and
comparing the second event information, field by field, with the data schema to determine if the second event information conforms to the structure of information in the first schema (par. 43, “identifying and/or converting units of incoming medical device data to normalize units” all data fields are compared when normalization of numeric data fields are performed, note different procedures/events require different types of codes/units, par. 73);
generating, by the data stream processing system, an alert condition in response to either of the two identified events including information in any field having format attributes inconsistent with the structure of information in the first data schema (par. 72, changes based on parameters, alarm triggered).  To the degree that Hanrahan analyzing streams and normalizes numeric values to units does not explicitly teach “expected attribute” of a stream, Ghare teaches stream processing to identify 

2.    Hanrahan/Ghare combined teach, further comprising:
time stamping, by the data stream processing system, each of the plurality of events when the event is received (par. 14, time series format, Hanrahan); and
selecting a window of events from the first group of events based on their timestamps (pars. 5, 26 and 34, time series grouped and analyzed, Hanrahan).

3.    Hanrahan/Ghare combined teach, wherein the window of events is determined based on a time window (pars. 5, 26 and 34, time series grouped and analyzed based on time series data, Hanrahan).

4.    Hanrahan/Ghare combined teach, wherein the window of events is determined based on an event count (pars. 5, 26 and 34, time series grouped and analyzed based on time series data and figs. 6-7, case count and timeline, Hanrahan).

5.    Hanrahan/Ghare combined teach, wherein the events included in the window of events are placed in a first-in first-out (FIFO) queue based on their timestamps (pars. 5, 26 and 34, time series grouped and analyzed based on time series data order, first in first processed, Hanrahan).

6.    Hanrahan/Ghare combined teach,, wherein comparing two events from the first group of events with the first data schema associated with the first device comprises comparing an event at a top of the queue and an event at a bottom of the queue with the first data schema associated with the first device (pars. 71 and 72, changes in stream detected of the same group, one event is on top of the other, Hanrahan).

8.  Hanrahan/Ghare combined teach,, comprising:
Discontinuing by the data stream processing system, processing of the events generated by the first device based on generating the alert condition (par. 72, changes based on parameters, alarm triggered, streaming pattern changes, Hanrahan).

9.  Hanrahan/Ghare combined teach, further comprising:
Continuing by the data stream processing system, processing of the events generated by the first device based on no generating the alert condition (pars. 71 and 72, processing events, Hanrahan); and
Comparing by the data stream processing system, two events from the second group of events with the second data schema associated with the second device (pars. 52, 71 and 72, events are processed in part on event type, thus may overlap or belong to two different groups, Hanrahan).

22.  Hanrahan/Ghare combined teach, wherein the first data schema being different than the second data schema is due to the first device and second devices being different types of devices (pars. 72, medical devices are monitored and receive medical device settings or the like, note that medical devices comprise a plurality of different devices that administer anesthesia, measure blood pressure, administer saline, thus comprise different data schema, Hanrahan). 

23. Hanrahan/Ghare combined teach, wherein the first and second devices comprise different types of internet of things (IoT) devices (fig. 1, par. 72, medical devices thru gateway 20, Hanrahan).

Regarding claims 11-15 and 19-21, they comprise substantially the same subject matter as method claims 2-9, and are therefore rejected on the same merits.

Response to Arguments
Applicant's arguments filed 11/2/20 have been fully but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Hanrahan clearly teaches processing of medical device data streams at par. 4, streaming analytics, par. 52 and 72, “all of the events related to a particular type of device e.g. an anesthesia delivery device, may be grouped together”,  streaming based on medical device, each medical devices has unique parameters equated to device schema, the events are grouped and since they are grouped based on a particular type of device they comprise the expected attribute for the type of device data handling, see also predictive events.  Note that events are streamed in real-time, par. 72.
However, to expedite examination, Examiner has raised an obviousness rejection to specifically consider, analyze and identify the format/schema of a data stream by identifying expected attributes in data records.  Please refer to the rejection for details.

Previously addressed issues regarding 4/14/20 submission:

Examiner disagrees.  The relevant section of the rejection reads,
“receiving, by a data stream processing system, a plurality of events generated by a plurality of devices including a first device associated with a first data schema, each event having a field associated with an attribute, the first data schema indicating an expected attribute for each field in an expected structure of information, the expected attributes including at least one of a string attribute, a numeric attribute or an alphanumeric attribute (par. 4, streaming analytics, par. 52 and 72, “all of the events related to a particular type of device e.g. an anesthesia delivery device, may be grouped together”,  streaming based on medical device, each medical devices has unique parameters equated to device schema, the events are grouped and since they are grouped based on a particular type of device they comprise the expected attribute for the type of device data handling, see also predictive events);
grouping, by the data stream processing system, events from the first device into a first group of events (pars. 45 and 52, grouping events based on events and device such as multiple devices in surgery with multiple parameters, grouping event based on high priority);
identifying by the data stream processing system, a first event and a second event from the first group of events, the first and second event including information having multiple fields (par. 52, events grouped based on e.g. anesthetic device,  par. 71, anesthetic device comprises settings/values/parameters that may need adjusting based on patient condition and evaluation of events, as an example regarding specific attributes, medical data billing codes events/fields are collected for medical billing, comprising specific data billing code structure);
comparing, by the data stream processing system, the first event attributes and the second event attributes against the expected attributes associated with the first data schema (pars. 45, 71 and 
Note that each device comprises a plurality of functions and monitors a plurality of markers.  For example, medical device associated/tasked with anesthesia delivery machine monitor each event such as delivery agent, changes in the anesthesia delivery, time of use, which are detected in the streams from a plurality of events with respect to (e.g.) anesthetic device  (par. 71) in real time or for later reporting and can create/cause alarms/notifications when the settings need to be adjusted (par. 72).  Thus, a plurality of events are monitored and compared to a norm and when data needs adjustments based on comparisons to norm/schema an alert/notification is triggered/provided and the event is handled accordingly.  However, with regard to the alleged schema not present in Hanrahan, it should be noted that specific data type, one example, data billing code comprises a specific numeric/alphanumeric structure that is evaluated and used for reporting, note that billing codes are relevant in a plurality of events based on medication, duration and complications of the procedure.  As such, all the allegations are believed moot. 

Previous remarks:
Applicant alleges “generating, by the data stream processing system, an alert condition based at least on either of the two events from the first group of events including information inconsistent with the first data schema” is lacking the prior art.
Response 2.  Examiner disagrees.  The relevant section of the rejection reads,
“generating, by the data stream processing system, an alert condition based at least on either of the two events from the first group of events including information inconsistent with the first data schema (par. 72, changes based on parameters, alarm triggered)”.


Applicant alleges Hanrahan teaches normalizing data prior to streaming analytics and thus is not concerned with the data schema of a device (pages 8-9).
Examiner disagrees.  Applicant has focused around one embodiment wherein Hanrahan teaches normalizing data to organize the data.  The cited sections of the rejection do not map to normalizing, instead rely on streaming analytics and handling the data.  Hanrahan explicitly  teaches an embodiment wherein data is not normalized or converted but is still organized based on tagging, enriching and indexing the data to facilitate later retrieval of that data in a standardized way from data storage (par. 27 bottom sentence).

Applicant alleges Hanrahan lacks comparing two events with data schema associated with the first device, for the same reasons comprising normalized data.
Examiner disagrees.  As discussed above, Hanrahan does not need to normalize data to organize and stream it.  Instead, analysis of streams of medical device data facilitate record keeping and report management (pars. 71).  Data is detected in the stream of the medical device and events are detected and managed accordingly.

	Applicant alleges the alarm triggering based on data schema is lacking in the prior art.
	Examiner disagrees.  Hanrahan teaches triggering an alarm based on streaming information relevant to a patient in real time.  Based on evaluation of events and data, changes to the medical device settings or parameters may be recommended/made (par. 72).
	All the issues are believed to have been addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of managing events:
USPN. 9294361, fig. 10AC, block 35303 and detx 424, event attributes compared and grouped
USPN. 2014/0165165 fig. 5 and par. 59



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






January 15, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158